Opinion by
Rice, P. J.,
Section 2 of the Act of February 17, 1859, P. L. 51, provided, that “ all township and school district auditors in the county of Schuylkill, shall within ten days after making the yearly settlements with the officers of said townships and school districts, file the accounts so audited and settled, together with a list of orders canceled during the year, .... in the office of the clerk of the court of quarter sessions, who shall file the same . . . . for the inspection of those interested in said accounts.” This, with other sections, was extended to the county of Potter by the Act of April 2, 1860, P. L. 584, which latter act provided, that “ all acts and parts of acts .... inconsistent herewith be and the same are hereby repealed, so far as the same relate to said county.” The Act of April 24, 1874, P. L. 112, as clearly indicated by its title, relates to two matters: first, the publication by the auditors of “ an annual statement of the receipts and expenditures of road commissioners, supervisors, overseers of the poor, and school directors of the several townships and boroughs; ” second, the designation of “ a day to audit, settle and adjust township and borough accounts.” The first section relates exclusively to the second matter above referred to, and need not be noticed further than to say, that it expressly mentions the accounts of township treasurers. The second section follows strictly the language of the title in designating the officers, a statement of whose receipts and expenditures are to be published, but does not mention township treasurers. After directing that the hand bills containing the statement *134above referred to shall be posted within ten days after such settlement, it further provides, that “ it shall be the duty of said auditors to file a copy of the same with the town clerk . . . . and also with the clerk of the court of quarter sessions.”'
The question is, whether this section of the act of 1874 repealed the second section of the act of 1859 so far as the latter relates to the settlement and adjustment of the accounts of township treasurers. This question was raised in Commonwealth v. Joyce, 3 Pa. Superior Ct. 609, but, as it was determined that there has been substantial compliance with the provisions of both acts, it was left undecided. After further investigation of the question, we are clearly of opinion that the act of 1874 does not apply po the filing of the settled and adjusted accounts of township treasurers. It says nothing upon that subject; it provides nothing as a substitute for the provision of the act of 1859 requiring them to be filed in the office of the clerk of the court of quarter sessions. Upon what principle, then, can it be judicially declared that it repealed that provision ? Clearly, not upon the theory that the provisions of the- two acts relative to the subject under consideration are inconsistent, nor upon the ground that the later act was a revision of the whole subject of the settlement and adjustment of the accounts of township officers, and was intended to be a complete substitute for all former laws upon that subject. The title indicates no such purpose, and no such intent is manifest in the body of the act. Therefore the principle enunciated in Commonwealth v. Macferron, 152 Pa. 244, and Quinn v. Cumberland Co., 162 Pa. 55, and that class of cases has no application to the case under consideration. As to those branches, of the general subject which the act of 1874 touches, it may be a substitute for former laws, but the provision of the act of 1859 relative to the filing of the settled and adjusted accounts of township treasurers was left untouched and is still in force in Potter county.
It is well settled that when county auditors have settled and adjusted the accounts of an officer and have filed their report as required by law, they have no further power over it. “ It passes into the custody of a court of record, becomes a judgment, and is no more subject to the supervision and review of the auditors who made it than the judgment entered on an *135award of arbitrators is liable to be overhauled by them Northampton Co. v. Yohe, 24 Pa. 805;, Westmoreland Co. v. Fisher, 172 Pa. 317. It may be conceded, therefore, that the action of the auditors in the present case would have been unauthorized if their conditional report of March 16,1900; had been filed in the office of the clerk of the court of quarter sessions. On the other hand it was held in. Brown v. Commonwealth, 2 Rawle, 40, that “ reason and justice to themselves and to the county, and the parties unite in permitting them (county auditors) to use their skill and abilities, until the report passes from their hands to the court.” This was said in a case where the report was changed after it, had been signed and copied in a book known as the. auditor’s book, and after it had been shown to-the county commissioners and they had drawn orders- in favor of the officer for the balance. Applying this principle to the undisputed facts of the case, as found by the -learned judge below and fully set forth in his opinion, we concur with him in holdr ing that the settlement and adjustment of the accounts of the township treasurer had not passed out of the jurisdiction of the auditors at the time the corrected report of April 9; 1900. was made.
If the treasurer had been led to suppose that the report of March 16, 1900 was final, and afterwards the auditors had proceeded to reopen the settlement and strike out some of the credits without notice to him, he might, have some, reason to complain. See Brown v. Commonwealth, supra. But such, was not the case. He was not entitled to the credit, and he knew and admitted it. This is not denied. He knew also* that, the provisional report, would be corrected if he. did not pay the money, and practically agreed that this might be done. After he had failed to keep his promise he was notified that the correction would be made- Under these circumstances, he, has. no just reason to complain of want of notice.
The order is affirmed and the appeal dismissed at the- costs of the appellants.